Exhibit 10.1

Execution Version

 

 

 

UNIT PURCHASE AGREEMENT

by and among

WESTERN GAS PARTNERS, LP,

WESTERN GAS HOLDINGS, LLC,

ANADARKO PETROLEUM CORPORATION,

and

APC MIDSTREAM HOLDINGS, LLC

Dated October 28, 2014

 

 

 



--------------------------------------------------------------------------------

UNIT PURCHASE AGREEMENT

THIS UNIT PURCHASE AGREEMENT, dated October 28, 2014 (this “Agreement”), is made
by Western Gas Partners, LP, a Delaware limited partnership (“WES”), Western Gas
Holdings, LLC, a Delaware limited liability company and the general partner of
WES (“WES GP”), Anadarko Petroleum Corporation, a Delaware corporation (“APC”),
and APC Midstream Holdings, LLC, a Delaware limited liability company (“AMH”).

WHEREAS, WES and WES GP are entering into an Agreement and Plan of Merger (the
“Merger Agreement”) by and among WES, Nuevo Midstream, LLC, a Delaware limited
liability company (“Nuevo”), Maguire Midstream LLC and the other parties thereto
dated as of October 28, 2014, pursuant to which WES will acquire Nuevo (the
“Acquisition”).

WHEREAS, to fund a portion of the purchase price for the Acquisition, WES
desires to sell to AMH, and AMH desires to purchase from WES, certain Class C
Units representing limited partner units in WES (“Class C Units”), in accordance
with the provisions of this Agreement.

WHEREAS, in order to issue the Class C Units, WES and WES GP intend to enter
into an amendment to the First Amended and Restated Agreement of Limited
Partnership of WES, as amended, substantially in the form attached hereto as
Annex A.

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
agree as follows:

1. Purchase and Sale.

(a) Subject to the terms of this Agreement, AMH agrees to purchase from WES for
an aggregate purchase price of $750,000,000 (the “Purchase Amount”), and WES
agrees to issue and sell to AMH, Class C Units. The purchase price for each
Class C Unit (the “Purchase Price”) will be: (i) an amount equal to 94.0% of the
volume-weighted average price of WES common units, as adjusted for splits,
combinations and other similar transactions, of a WES common unit on the New
York Stock Exchange, calculated over the consecutive 10-trading day period
ending on the close of trading on the trading day immediately preceding the date
of the Unit Purchase Closing (as defined below), or (ii) if WES consummates an
offering of WES common units in connection with the Acquisition on or prior to
the date of the Unit Purchase Closing (as defined below), the price paid by the
underwriters in such offering for such WES common units pursuant to the
applicable underwriting agreement, unless such price represents a discount of
less than 6.0% to the last traded price for WES common units on the New York
Stock Exchange prior to the commencement of such offering, in which case the
Purchase Price will be an amount equal to 94.0% of such last traded price;
provided that the number of Class C Units purchased by AMH shall be adjusted to
the nearest whole Class C Unit by WES in its discretion so as not to require the
issuance of fractional Class C Units and upon such adjustment of purchased Class
C Units, the aggregate Purchase Amount shall be adjusted accordingly.



--------------------------------------------------------------------------------

(b) The sale(s) of the Class C Units (the “Purchased Units”) contemplated hereby
shall not be registered with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the certificates representing such Class
C Units (if issued in physical form) shall be issued bearing a restrictive
legend thereon, in substantially the form set forth below:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WESTERN GAS
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF WESTERN GAS PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE WESTERN GAS PARTNERS, LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). WESTERN GAS
HOLDINGS, LLC, THE GENERAL PARTNER OF WESTERN GAS PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF WESTERN GAS PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES.

If the referenced Class C Units are issued in book-entry form, the transfer
agent for WES’s Class C Units shall be instructed to (i) identify such Class C
Units as restricted on its system and (ii) keep on file a restrictive legend for
such Class C Units in substantially the form set forth above.

2. Closing and Delivery of Purchased Units.

(a) The closing of the transactions constituting the purchase and sale of the
Purchased Units (the “Unit Purchase Closing”) shall take place at the location
and on the date of, and immediately prior to, the consummation of the
Acquisition.

(b) The Class C Units to be delivered to AMH pursuant to this Agreement shall be
delivered by or on behalf of WES to AMH, at the Unit Purchase Closing, in
certificated or book-entry form against payment of the Purchase Amount thereof,
said payment to be made by wire transfer in immediately available funds to such
bank account designated by WES.

3. Optional Redemption of Certain Class C Units.

(a) For purposes of this Paragraph 3, the following definitions shall apply:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control”

 

2



--------------------------------------------------------------------------------

(including, with correlative meanings, “controlling,” “controlled by” and “under
common control with”) means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

“Investment Proceeds” means net cash proceeds received from a Person that is not
an Affiliate of WES or AMH, relating to an investment by such Person in (a) the
assets of Nuevo, (b) the equity interests in Nuevo or (c) the equity interests
in a subsidiary of WES that owns a majority of the outstanding equity interests
in Nuevo.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or any agency or political subdivision thereof
or other entity.

“Redeemed Class C Units” means Class C Units that are to be redeemed from AMH in
accordance with this Paragraph 3.

“Redemption Cap Amount” means the number of Class C Units equal to the quotient
of (a) the lesser of the amount of Investment Proceeds and $150 million and
(b) the Purchase Price. In the event of a fractional number of units, the
Redemption Cap Amount shall be rounded down to the nearest whole number of Class
C Units.

“Redemption Notice” means the notice of redemption referred to in Paragraph
3(b).

“Redemption Price” means the sum of (1) the Purchase Price, plus (2) an amount
equal to 2% per annum (assuming a 360-day year consisting of twelve 30-day
months) of the Purchase Price from the date of the Unit Purchase Closing to, but
not including, the redemption date.

“Redemption Trigger Event” means the receipt by WES or a subsidiary of WES of
Investment Proceeds.

(b) WES has the option, in its sole discretion, to redeem the Redeemed Class C
Units in an amount up to the Redemption Cap Amount by providing to AMH a written
notice of redemption (the “Redemption Notice”) within ten days of a Redemption
Trigger Event. The Redemption Notice shall be mailed to AMH not more than ten
days after the receipt of the Investment Proceeds. The Redemption Notice shall
identify (i) the number of Class C Units to be redeemed, (ii) the redemption
date, which date shall be not fewer than 10 days nor more than 60 days from the
date the notice is delivered, and (iii) the Redemption Price. WES shall deliver
to AMH money sufficient to satisfy the Redemption Price with respect to the
Redeemed Class C Units by 11:00 A.M. Central Time on the redemption date. On the
redemption date, in exchange therefor and contemporaneously with the payment of
the aggregate Redemption Price, AMH shall surrender the certificate representing
the Class C Units, if held in certificated form, or such documents as the
transfer agent for the Class C Units may reasonably request, if held in
book-entry form, to WES and WES shall issue and deliver to AMH the remaining
Class C Units held by AMH following the redemption of the Redeemed Class C Units
in certificated or book-entry form. Unless WES defaults in payment of the
Redemption Price, on and after the redemption date, distributions will cease to
accrue or be payable on the Redeemed Class C Units.

(c) AMH shall not transfer any Class C Units without the prior written consent
of WES if, following such transfer, AMH would not continue to own, directly or
indirectly, Class C Units in excess of the maximum Redemption Cap Amount.

 

3



--------------------------------------------------------------------------------

4. Condition to Unit Purchase Closing. The obligations of the parties hereto
with respect to the Unit Purchase Closing are conditioned upon the
contemporaneous consummation of the Acquisition. In the event WES notifies AMH
that the Acquisition will not be consummated on a basis substantially as
contemplated in the Merger Agreement, in the judgment of WES, this Agreement
will terminate with no surviving rights or obligations of the parties hereto.

5. Further Assurances. Each party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

6. Costs and Expenses. Each party to this Agreement shall be responsible for
such party’s own expenses in connection with this Agreement.

7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

8. Entire Agreement. This Agreement shall constitute the binding agreement of
the parties with respect to the subject matter hereof and shall constitute the
entire agreement of the parties with respect to the subject matter hereof.

9. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, whether by
operation of law or otherwise, without the prior written consent of the other
parties hereto. Any assignment in violation of the foregoing shall be null and
void.

10. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument. Delivery of photocopies of the signature pages to this Agreement by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Agreement.

11. Survival. The provisions of Paragraph 3 of this Agreement shall survive the
closing of the transaction contemplated hereby and the rights and obligations of
the parties in Paragraph 3 shall be binding upon the permitted successors,
permitted assigns and permitted transferees of the parties.

 

4



--------------------------------------------------------------------------------

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered by hand, mailed by registered or
certified mail (return receipt requested), sent by facsimile or sent by Federal
Express or other recognized overnight courier to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  (i) If to APC or AMH, to:

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attention: Robert G. Gwin

Facsimile: (832) 636-1001

with a copy (which shall not constitute notice) to:

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attention: Robert K. Reeves

Facsimile: (832) 636-1001

 

  (ii) If to WES GP, to:

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attention: Benjamin M. Fink

Facsimile: (832) 636-6001

with a copy (which shall not constitute notice) to:

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attention: Philip H. Peacock

Facsimile: (832) 636-6001

 

  (iii) If to WES, to:

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attention: Benjamin M. Fink

Facsimile: (832) 636-6001

with a copy (which shall not constitute notice) to:

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attention: Philip H. Peacock

Facsimile: (832) 636-6001

Any of the above addresses may be changed at any time by notice given as
provided above; provided that any such notice of change of address shall be
effective only upon receipt. All notices, requests or instructions given in
accordance herewith shall be deemed received on the date of delivery, if hand
delivered, on the date of receipt, if transmitted by facsimile, three
(3) business days after the date of mailing, if mailed by registered or
certified mail, return receipt requested and one (1) business day after the date
of sending, if sent by Federal Express or other recognized overnight courier.

 

5



--------------------------------------------------------------------------------

13. APC. APC shall cause AMH to perform all of its obligations relating to this
Agreement and the transactions contemplated hereby.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

WESTERN GAS PARTNERS, LP By:   Western Gas Holdings, LLC,   its general partner
By:  

/s/ Benjamin M. Fink

Name:   Benjamin M. Fink Title:   Senior Vice President, Chief Financial Officer
and Treasurer WESTERN GAS HOLDINGS, LLC By:  

/s/ Benjamin M. Fink

Name:   Benjamin M. Fink Title:   Senior Vice President, Chief Financial Officer
and Treasurer ANADARKO PETROLEUM CORPORATION By:  

/s/ Robert G. Gwin

Name:   Robert G. Gwin Title:   Executive Vice President, Finance and Chief
Financial Officer APC MIDSTREAM HOLDINGS, LLC By:  

/s/ Robert G. Gwin

Name:   Robert G. Gwin Title:   Executive Vice President and Chief Financial
Officer

Unit Purchase Agreement – Signature Page



--------------------------------------------------------------------------------

ANNEX A

AMENDMENT NO. 12

TO

THE FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

WESTERN GAS PARTNERS, LP

This Amendment No. 12 (this “Amendment”) to the First Amended and Restated
Agreement of Limited Partnership of Western Gas Partners, LP, a Delaware limited
partnership (the “Partnership”), is made as of the [—] day of [—], by Western
Gas Holdings, LLC, a Delaware limited liability company (the “General Partner”),
in accordance with Article XIII of the Partnership Agreement (as such
capitalized term is defined below).

RECITALS

A. The General Partner is the sole general partner of the Partnership, which is
governed by the First Amended and Restated Agreement of Limited Partnership
dated as of May 14, 2008 (as previously amended by Amendments No. 1, 2, 3, 4, 5,
6, 7, 8, 9, 10 and 11 thereto, the “Partnership Agreement”). Capitalized terms
used but not defined herein are used as defined in the Partnership Agreement.

B. The Partnership has entered in an Agreement and Plan of Merger (the “Nuevo
Agreement”) by and among the Partnership, Nuevo Midstream, LLC (“Nuevo”),
Maguire Midstream LLC and the other parties thereto dated as of October 28,
2014, pursuant to which Nuevo will become a wholly owned subsidiary of the
Partnership.

C. Section 5.6(a) of the Partnership Agreement provides that the Partnership may
issue additional Partnership Securities and options, rights, warrants and
appreciation rights relating to the Partnership Securities for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine, all
without the approval of any Limited Partners.

D. Section 13.1(g) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement, and execute, swear to, acknowledge, deliver, file and
record whatever documents may be required in connection therewith, to reflect an
amendment that the General Partner determines to be necessary or appropriate in
connection with the authorization of issuance of any class or series of
Partnership Securities pursuant to Section 5.6 of the Partnership Agreement.

E. Section 13.1(h) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement, and execute, swear to, acknowledge, deliver, file and
record whatever documents may be required in connection therewith, to reflect
any amendment expressly permitted in the Partnership Agreement to be made by the
General Partner acting alone.

F. In connection with entering into the Nuevo Agreement, the Partnership entered
into a Unit Purchase Agreement (the “Unit Purchase Agreement”) with the General
Partner and APC Midstream Holdings, LLC, a Delaware limited liability company
(“AMH”) and a wholly-owned



--------------------------------------------------------------------------------

subsidiary of Anadarko Petroleum Corporation, a Delaware corporation
(“Anadarko”) and Anadarko, pursuant to which the Partnership will issue to AMH
Limited Partner Interests to be designated as Class C Units.

G. The General Partner deems it in the best interest of the Partnership to
effect this Amendment in order to (i) specify the rights and obligations of the
Limited Partner Interests designated as “Class C Units,” (ii) provide for the
economic uniformity of the Class C Units and the PIK C Units, and (iii) provide
for such other matters as are provided herein.

NOW, THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

I. Amendment. The Partnership Agreement is hereby amended as follows:

1. Article I is hereby amended to add or restate, as applicable, the following
definitions in the appropriate alphabetical order:

“AMH” means APC Midstream Holdings, LLC, a Delaware limited liability company.

“Class C Unit” means a Partnership Security representing a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Class C Units in this Agreement. A Class C
Unit that is convertible into a Common Unit shall not constitute a Common Unit
until such conversion occurs.

“Class C Unit Distribution” means a distribution payable to each Class C Unit,
determined in accordance with Section 5.12(d)(i).

“Common Unit” means a Partnership Security representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees, and having the
rights and obligations specified with respect to Common Units in this Agreement.
The term “Common Unit” does not include a Subordinated Unit, Class B Unit or
Class C Unit prior to its conversion into a Common Unit pursuant to the terms
hereof; provided that, notwithstanding the foregoing, each Class C Unit shall be
deemed a Common Unit (whether converted or not) with respect to any voting,
approval or consent rights conferred upon Common Units in this Agreement
including pursuant to Sections 4.6, 4.7, 7.9(a), 11.1(b), 11.2, and 12.3 (i.e.,
Common Units and Class C Units shall vote together as a single class, except
that Class C Units shall be entitled to vote as a separate class on any matter
on which Unitholders are entitled to vote that adversely affects the rights or
preferences of the Class C Units in relation to other classes of Partnership
Interests in any material respect or as required by law). Notwithstanding the
foregoing, Class C Units owned by the General Partner and its Affiliates shall
not be entitled to vote, approve or consent on matters if Common Units owned by
the General Partner and its Affiliates are excluded from voting, approving or
consenting on such matters.

“Class C Conversion Date” means the date that is the earlier of (i) December 31,
2017, unless extended by Anadarko in its sole discretion, and (ii) the date on
which the Partnership delivers notice to the holders of the Class C Units that
the Class C Units have converted, which notice shall be delivered upon the
determination of the General Partner.

 

2



--------------------------------------------------------------------------------

“Converted Class C Units” has the meaning assigned to such term in
Section 6.1(d)(x)(C).

“Distribution Amount” has the meaning assigned to such term in Section
5.12(d)(i).

“Issue Price” means the price at which a Unit is purchased from the Partnership,
net of any sales commission or underwriting discount charged to the Partnership.
Each PIK C Unit shall have an Issue Price equal to the net amount deemed
contributed to the Partnership in exchange for the PIK C Unit in accordance with
Section 5.12(d)(iv).

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units, Class B Units, Class C
Units, Subordinated Units, Incentive Distribution Rights or other Partnership
Securities or a combination thereof or interest therein, and includes any and
all benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner to comply with
the terms and provisions of this Agreement; provided, however, that when the
term “Limited Partner Interest” is used herein in the context of any vote or
other approval, including Articles XIII and XIV, such term shall not, solely for
such purpose, include any Incentive Distribution Right except as may otherwise
be required by law.

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Subordinated Units, Class B Units, Class C Units and Incentive Distribution
Rights.

“Percentage Interest” means as of any date of determination (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
with respect to Units, the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of General Partner Units held by the General Partner or
the number of Units held by such Unitholder, as the case may be, by (B) the
total number of Outstanding Units and General Partner Units, and (b) as to the
holders of other Partnership Securities issued by the Partnership in accordance
with Section 5.6, the percentage established as a part of such issuance.
Notwithstanding the immediately preceding sentence, for purposes of Sections
5.2(b), 5.11, 6.1, 6.4, 6.5 and 11.3(c), (x) the Percentage Interest of the
General Partner shall be calculated as the quotient obtained by dividing (A) the
number of General Partner Units held by the General Partner by (B) the total
number of Outstanding Units (other than Class C Units) and General Partner
Units, and (y) the Percentage Interest of any Unitholder with respect to Units
shall be calculated as the product obtained by multiplying (A) 100% less the
Percentage Interest of the General Partner by (B) the quotient obtained by
dividing (1) the number of Units held by such Unitholder by (2) the total number
of Outstanding Units. The Percentage Interest with respect to an Incentive
Distribution Right shall at all times be zero.

“PIK C Payment Date” has the meaning assigned to such term in
Section 5.12(d)(iii).

“PIK C Unit” means a Class C Unit that is issued by the Partnership in respect
of distributions payable pursuant to Section 5.12(d).

 

3



--------------------------------------------------------------------------------

“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to the Unitholders holding Common Units, Subordinated Units,
Class B Units or Class C Units, the excess of (a) the Net Positive Adjustments
of the Unitholders holding Common Units, Subordinated Units, Class B Units or
Class C Units as of the end of such period over (b) the sum of those Partners’
Share of Additional Book Basis Derivative Items for each prior taxable period,
(ii) with respect to the General Partner (as holder of the General Partner
Units), the excess of (a) the Net Positive Adjustments of the General Partner as
of the end of such period over (b) the sum of the General Partner’s Share of
Additional Book Basis Derivative Items with respect to the General Partner Units
for each prior taxable period, and (iii) with respect to the holders of
Incentive Distribution Rights, the excess of (a) the Net Positive Adjustments of
the holders of Incentive Distribution Rights as of the end of such period over
(b) the sum of the Share of Additional Book Basis Derivative Items of the
holders of the Incentive Distribution Rights for each prior taxable period.

“Retained Converted Class C Units” has the meaning assigned to such term in
Section 5.5(c)(iii).

“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders holding Common Units, Subordinated Units,
Class B Units or Class C Units, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the Unitholders’ Remaining Net
Positive Adjustments as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustments as of that time, (ii) with respect to the
General Partner (as holder of the General Partner Units), the amount that bears
the same ratio to such Additional Book Basis Derivative Items as the General
Partner’s Remaining Net Positive Adjustments as of the end of such period bears
to the Aggregate Remaining Net Positive Adjustment as of that time, and
(iii) with respect to the Partners holding Incentive Distribution Rights, the
amount that bears the same ratio to such Additional Book Basis Derivative Items
as the Remaining Net Positive Adjustments of the Partners holding the Incentive
Distribution Rights as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustments as of that time.

“Subordinated Unit” means a Partnership Security representing a fractional part
of the Partnership Interests of all Limited Partners and Assignees and having
the rights and obligations specified with respect to Subordinated Units in this
Agreement. The term “Subordinated Unit” does not include a Common Unit, a Class
B Unit or a Class C Unit. A Subordinated Unit that is convertible into a Common
Unit shall not constitute a Common Unit until such conversion occurs.

“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Subordinated Units, Class B Units and Class C Units but
shall not include (i) General Partner Units (or the General Partner Interest
represented thereby) or (ii) Incentive Distribution Rights.

“Unit Majority” means (i) during the Subordination Period, at least a majority
of the Outstanding Common Units and Class C Units, if any, (excluding Common
Units and Class C Units owned by the General Partner and its Affiliates), voting
as a single class, and at least a

 

4



--------------------------------------------------------------------------------

majority of the Outstanding Subordinated Units, voting as a class, and
(ii) after the end of the Subordination Period, at least a majority of the
Outstanding Common Units, Class B Units, if any, and Class C Units, if any,
voting as a single class.

“Unit Purchase Agreement” means the Unit Purchase Agreement dated as of
October 28, 2014, among the Partnership, the General Partner, AMH and Anadarko,
pursuant to which the Partnership will issue to AMH Class C Units.

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit on the primary National Securities Exchange on which the Common
Units are listed or admitted to trading, calculated over the consecutive
10-trading day period ending on the close of trading on the trading day
immediately prior to such date.

2. Section 4.1 of the Partnership Agreement is hereby amended and restated as
follows:

Section 4.1 Certificate

Upon the Partnership’s issuance of Common Units, Subordinated Units, Class B
Units or Class C Units to any Person, the Partnership shall issue, upon the
request of such Person, one or more Certificates in the name of such Person
evidencing the number of such Units being so issued. In addition, (a) upon the
General Partner’s request, the Partnership shall issue to it one or more
Certificates in the name of the General Partner evidencing its General Partner
Units and (b) upon the request of any Person owning Incentive Distribution
Rights or any other Partnership Securities other than Common Units, Subordinated
Units, Class B Units or Class C Units, the Partnership shall issue to such
Person one or more certificates evidencing such Incentive Distribution Rights or
other Partnership Securities other than Common Units, Subordinated Units, Class
B Units or Class C Units. Certificates shall be executed on behalf of the
Partnership by the Chairman of the Board, President or any Executive Vice
President, Senior Vice President or Vice President and the Secretary or any
Assistant Secretary of the General Partner. No Common Unit Certificate shall be
valid for any purpose until it has been countersigned by the Transfer Agent;
provided, however, that the Units may be certificated or uncertificated as
provided in the Delaware Act; and provided, further, that if the General Partner
elects to issue Common Units in global form, the Common Unit Certificates shall
be valid upon receipt of a certificate from the Transfer Agent certifying that
the Common Units have been duly registered in accordance with the directions of
the Partnership. Subject to the requirements of Section 6.7(c), the Partners
holding Certificates evidencing Subordinated Units may exchange such
Certificates for Certificates evidencing Common Units on or after the date on
which such Subordinated Units are converted into Common Units pursuant to the
terms of Section 5.7. Subject to the requirements of Section 6.7(e), the
Partners holding Certificates evidencing Class B Units may exchange such
Certificates for Certificates evidencing Common Units on or after the period set
forth in Section 5.11(f) pursuant to the terms of Section 5.11. Subject to the
requirements of Section 6.7(g), the Partners holding Certificates evidencing
Class C Units may exchange such Certificates for Certificates evidencing Common
Units on or after the date on which such Class C Units are converted into Common
Units pursuant to the terms of Section 5.12.

 

5



--------------------------------------------------------------------------------

3. Section 4.5(d) of the Partnership Agreement is hereby amended and restated as
follows:

(d) The General Partner and its Affiliates shall have the right at any time to
transfer their Subordinated Units, Class B Units, Class C Units and Common Units
(whether issued upon conversion of the Subordinated Units, conversion of Class C
Units or otherwise) to one or more Persons, provided, that notwithstanding the
foregoing, AMH shall not transfer any Class C Units without the prior written
consent of the Partnership if, following such transfer, AMH would not continue
to own, directly or indirectly, Class C Units in excess of the maximum
Redemption Cap Amount (as such term is defined in the Unit Purchase Agreement).

4. Section 4.8 of the Partnership Agreement is hereby amended by redesignating
clauses (e) and (f) as clauses (f) and (g), respectively, and adding a new
clause (e) as follows:

(e) The transfer of a Class C Unit shall be subject to the restrictions imposed
by Section 4.5(d). The transfer of a Class C Unit that has converted into a
Common Unit shall also be subject to the restrictions imposed by Section 6.7(g).

5. Section 5.5(a) of the Partnership Agreement is hereby amended and restated as
follows:

(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property (provided that PIK C
Units shall not be deemed property for these purposes) made with respect to such
Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.5(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1. The initial Capital Account
balance in respect of each Class C Unit (other than PIK C Units) shall be equal
to the Purchase Price set forth in Section 1(a) of the Unit Purchase Agreement.
The initial Capital Account balance in respect of each PIK C Unit shall be
determined in accordance with Section 5.12(d)(iv).

6. Section 5.5(c) of the Partnership Agreement is hereby amended to add a new
subclause (iii) as follows:

(iii) Subject to Section 6.7(g), immediately prior to the transfer of a Class C
Unit or of a Class C Unit that has converted into a Common Unit pursuant to
Section 5.12 by a holder thereof (other than a transfer to an Affiliate unless
the General Partner elects to have this subparagraph 5.5(c)(iii) apply), the
Capital Account maintained for such Person with respect to

 

6



--------------------------------------------------------------------------------

its Class C Units or Converted Class C Units will (A) first, be allocated to the
Class C Units or Converted Class C Units to be transferred in an amount equal to
the product of (x) the number of such Class C Units or Converted Class C Units
to be transferred and (y) the Per Unit Capital Amount for a Common Unit, and
(B) second, any remaining balance in such Capital Account will be retained by
the transferor, regardless of whether it has retained any Class C Units or
Converted Class C Units (“Retained Converted Class C Units”). Following any such
allocation, the transferor’s Capital Account, if any, maintained with respect to
the retained Class C Units or Retained Converted Class C Units, if any, will
have a balance equal to the amount allocated under clause (B) hereinabove, and
the transferee’s Capital Account established with respect to the transferred
Class C Units or Converted Class C Units will have a balance equal to the amount
allocated under clause (A) hereinabove.

7. Section 5.5(d) of the Partnership Agreement is hereby amended and restated as
follows:

(d) (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Partnership Interests for cash or Contributed Property
(including the issuance of a PIK C Unit), the issuance of Partnership Interests
as consideration for the provision of services, the conversion of the General
Partner’s Combined Interest to Common Units pursuant to Section 11.3(b) or the
conversion of Class C Units to Common Units pursuant to Section 5.12(c), the
Capital Accounts of all Partners and the Carrying Value of each Partnership
property immediately prior to such issuance or after such conversion shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property for
an amount equal to its fair market value immediately prior to such issuance or
after such conversion and had been allocated to the Partners at such time
(x) first, if such issuance or conversion occurs after the initial issuance of
Class C Units, in a manner that to the nearest extent possible results in the
Capital Accounts maintained with respect to the Class C Units and the Converted
Class C Units on a per unit basis equaling the Per Unit Capital Amount for a
Common Unit (other than a Common Unit issued upon the conversion of a
Subordinated Unit, a Class B Unit or a Class C Unit) and (y) second, pursuant to
Section 6.1(c) in the same manner as any item of gain or loss actually
recognized during such period would have been allocated. In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and fair market
value of all Partnership assets (including cash or cash equivalents) immediately
prior to the issuance of additional Partnership Interests, or immediately after
the conversion, shall be determined by the General Partner using such method of
valuation as it may adopt; provided, however, that the General Partner, in
arriving at such valuation, must take fully into account the fair market value
of the Partnership Interests of all Partners at such time. The General Partner
shall allocate such aggregate value among the assets of the Partnership (in such
manner as it determines) to arrive at a fair market value for individual
properties.

(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in

 

7



--------------------------------------------------------------------------------

a sale of such property immediately prior to such distribution for an amount
equal to its fair market value, and had been allocated to the Partners at such
time (x) first, if such actual or deemed distribution occurs after the initial
issuance of Class C Units, in a manner that to the nearest extent possible
results in the Capital Accounts maintained with respect to the Class C Units and
the Converted Class C Units on a per unit basis equaling the Per Unit Capital
Amount for a Common Unit (other than a Common Unit issued upon the conversion of
a Subordinated Unit, a Class B Unit or a Class C Unit) and (y) second, pursuant
to Section 6.1(c) in the same manner as any item of gain or loss actually
recognized during such period would have been allocated. In determining such
Unrealized Gain or Unrealized Loss the aggregate cash amount and fair market
value of all Partnership assets (including cash or cash equivalents) immediately
prior to a distribution shall (A) in the case of an actual distribution that is
not made pursuant to Section 12.4 or in the case of a deemed distribution, be
determined and allocated in the same manner as that provided in
Section 5.5(d)(i) or (B) in the case of a liquidating distribution pursuant to
Section 12.4, be determined and allocated by the Liquidator using such method of
valuation as it may adopt.

8. Section 5.6(c) of the Partnership Agreement is hereby amended and restated as
follows:

The General Partner shall take all actions that it determines to be necessary or
appropriate in connection with (i) each issuance of Partnership Securities and
options, rights, warrants and appreciation rights relating to Partnership
Securities pursuant to this Section 5.6, or Section 7.4(c), (ii) the conversion
of the General Partner Interest (represented by General Partner Units) or any
Incentive Distribution Rights into Units pursuant to the terms of this
Agreement, (iii) the issuance of Class B Units pursuant to Section 5.11 and the
conversion of Class B Units into Common Units pursuant to the terms of this
Agreement, (iv) the issuance of Class C Units pursuant to Section 5.12 and the
conversion of Class C Units into Common Units pursuant to the terms of this
Agreement, (v) reflecting admission of such additional Limited Partners in the
books and records of the Partnership as the Record Holder of such Limited
Partner Interest and (vi) all additional issuances of Partnership Securities.
The General Partner shall determine the relative rights, powers and duties of
the holders of the Units or other Partnership Securities being so issued. The
General Partner shall do all things necessary to comply with the Delaware Act
and is authorized and directed to do all things that it determines to be
necessary or appropriate in connection with any future issuance of Partnership
Securities or in connection with the conversion of the General Partner Interest
or any Incentive Distribution Rights into Units pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any federal, state or other governmental agency or any National Securities
Exchange on which the Units or other Partnership Securities are listed or
admitted to trading.

9. Section 5.9 of the Partnership Agreement is hereby amended to add a new
clause (e) as follows:

(e) For the avoidance of doubt, upon any pro rata distribution of Common Units
to all Record Holders of Common Units or any subdivision or combination (or
reclassification into a greater or smaller number) of Common Units, the
Partnership will proportionately adjust the number of Class C Units as follows:
(i) if the Partnership issues Common Units as a distribution on its Common Units
or subdivides the Common Units (or reclassifies them into a

 

8



--------------------------------------------------------------------------------

greater number of Common Units) then the Class C Units shall be subdivided into
a number of Class C Units equal to the result of multiplying the number of Class
C Units by a fraction, (A) the numerator of which shall be the sum of the number
of Common Units outstanding immediately prior to such distribution or
subdivision plus the total number of Common Units constituting such distribution
or newly created by such subdivision; and (B) the denominator of which shall be
the number of Common Units outstanding immediately prior to such distribution or
subdivision; and (ii) if the Partnership combines the Common Units (or
reclassifies them into a smaller number of Common Units) then the Class C Units
shall be combined into a number of Class C Units equal to the result of
multiplying the number of Class C Units by a fraction, (A) the numerator of
which shall be the sum of the number of Common Units outstanding immediately
following such combination; and (B) the denominator of which shall be the number
of Common Units outstanding immediately prior to such combination.

10. Article V is hereby amended to add a new Section 5.12 creating a new series
of Units as follows:

Section 5.12 Establishment of Class C Units

(a) The General Partner hereby designates and creates a series of Limited
Partner Interests to be designated as “Class C Units,” initially consisting of a
total of [—] Class C Units and such additional Class C Units as may be issued
pursuant to the provisions of 5.12(d), having the terms and conditions set forth
herein.

(b) The holders of the Class C Units shall have rights upon dissolution and
liquidation of the Partnership, including the right to share in any liquidating
distributions pursuant to Section 12.4, in accordance with Article XII of this
Agreement.

(c) Conversion of Class C Units

(i) Immediately before the close of business on the Conversion Date (which shall
be the date that is the earlier of (x) December 31, 2017, unless extended by
Anadarko in its sole discretion by written notice to the Partnership of such
extended date, and (y) the date on which the Partnership delivers notice to the
holders of the Class C Units that the Class C Units have converted (which notice
shall be delivered upon the determination of the General Partner), the Class C
Units shall automatically convert into Common Units on a one-for-one basis.

(ii) Upon conversion, the rights of a holder of Converted Class C Units as
holder of Class C Units shall cease with respect to such Converted Class C
Units, including any rights under this Agreement with respect to holders of
Class C Units, and such Person shall continue to be a Limited Partner and have
the rights of a holder of Common Units under this Agreement. All Class C Units
shall, upon the Conversion Date, be deemed to be transferred to, and cancelled
by, the Partnership in exchange for the Common Units into which the Class C
Units converted.

(iii) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Class C Units. However, the holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Common Units in a name other than the holder’s name. The Transfer
Agent may refuse to deliver a Certificate representing Common Units being

 

9



--------------------------------------------------------------------------------

issued in a name other than the holder’s name until the Transfer Agent receives
a sum sufficient to pay any tax or duties which will be due because the shares
are to be issued in a name other than the holder’s name. Nothing herein shall
preclude any tax withholding required by law or regulation.

(iv) (A) Except as otherwise provided in Section 5.8, the Partnership shall keep
free from preemptive rights a sufficient number of Common Units to permit the
conversion of all outstanding Class C Units into Common Units to the extent
provided in, and in accordance with, this Section 5.12(c).

(B) All Common Units delivered upon conversion of the Class C Units shall be
newly issued, shall be duly authorized and validly issued, and shall be free
from preemptive rights (except as otherwise provided in Section 5.8) and free of
any lien or adverse claim.

(C) The Partnership shall comply with all applicable securities laws regulating
the offer and delivery of any Common Units upon conversion of Class C Units and,
if the Common Units are then listed or quoted on the New York Stock Exchange, or
any other National Securities Exchange or other market, shall list or cause to
have quoted and keep listed and quoted the Common Units issuable upon conversion
of the Class C Units to the extent permitted or required by the rules of such
exchange or market.

(D) Notwithstanding anything herein to the contrary, nothing herein shall give
to any holder of Class C Units any rights as a creditor in respect of its right
to conversion.

(v) Upon the issuance of the Common Units delivered upon conversion of the Class
C Units (other than Class C Units with respect to which an additional Capital
Contribution was previously made pursuant to Section 5.2(b)), the General
Partner may, in exchange for a proportionate number of General Partner Units,
make additional Capital Contributions in an amount equal to the product obtained
by multiplying (i) the quotient determined by dividing (A) the General Partner’s
Percentage Interest by (B) a percentage equal to 100% less the General Partner’s
Percentage Interest times (ii) the aggregate Issue Price for the Class C Units
(including, for the avoidance of doubt, PIK C Units issued prior to the
Conversion Date).

(d) Class C Distributions.

(i) Each Class C Unit shall receive a distribution, in accordance with the
provisions of this Section 5.12(d), calculated as provided below based on the
amount paid in respect of each Common Unit pursuant to Sections 6.4(b) and 6.5
(the amount to be so paid, the “Distribution Amount”). Each distribution payable
in respect of a Class C Unit (the “Class C Unit Distribution”) shall be paid in
PIK C Units. The number of PIK C Units to be issued in a Class C Unit
Distribution shall be the quotient of (A) the Distribution Amount divided by
(B) an amount equal to 94.0% of the VWAP Price as of the date the corresponding
distributions are made in respect of Common Units pursuant to Section 6.4(b) or
6.5. The first such distribution on Class C Units shall be paid in the calendar
quarter following the calendar quarter in which the Class C Units were issued
under the Unit Purchase Agreement. Such first distribution shall be prorated
based on the number of days during such quarter that the Class C Units were
outstanding, such that the number of PIK C Units to be issued in such first
Class C Unit Distribution shall equal the

 

10



--------------------------------------------------------------------------------

amount calculated above in this Section 5.12(d)(i) multiplied by the quotient
determined by dividing (A) the number of days between the date on which the
Class C Units were issued and the end of such calendar quarter by (B) the total
number of days in such calendar quarter. In all cases, instead of issuing any
fractional PIK C Units, the Partnership shall round the number of PIK C Units
issuable to a holder of Class C Units down to the next lower whole PIK C Unit
and pay cash in lieu of such fractional units, or at the Partnership’s option,
the Partnership may round the number of PIK C Units issuable to a holder of
Class C Units up to the next higher whole PIK C Unit. For purposes of
determining fractional PIK C Units otherwise issuable to a particular holder,
all PIK C Units attributable to all Class C Units of such holder, whether held
in one or multiple accounts, shall be aggregated so that less than one
fractional PIK C Unit is issuable to any one holder. For the avoidance of doubt,
no distribution shall be payable in respect of the Incentive Distribution Rights
under Section 6.4(b) or 6.5 by virtue of the payment of the Class C Unit
Distribution.

(ii) Notwithstanding anything in this Section 5.12(d) to the contrary, with
respect to Class C Units that are converted into Common Units, the holder
thereof shall not be entitled to a Class C Unit Distribution and a Common Unit
distribution with respect to the same period, but shall be entitled only to the
distribution to be paid based upon the class of Units held as of the close of
business on the applicable Record Date. If the Class C Conversion Date occurs
between a Record Date for a Class C Unit Distribution and the related payment
date, a holder of the Class C Units on such Record Date shall receive, in lieu
of the PIK C Units that would otherwise have been issuable to such holder, a
distribution of Common Units equal in number to the number of PIK C Units that
would have been payable to such holder had the Class C Conversion Date not
occurred, and such Common Units will otherwise be issued in accordance with the
provisions of this Section 5.12(d) relating to the issuance of a PIK C Unit.

(iii) When any PIK C Units are payable to a holder of Class C Units pursuant to
this Section 5.12, the Partnership shall issue the PIK C Units to such holder on
the date the corresponding distributions are made in respect of Common Units
pursuant to Section 6.4(b) or 6.5, as applicable (the date of issuance of such
PIK C Units, the “PIK C Payment Date”). On the PIK C Payment Date, the
Partnership shall issue to such holder of Class C Units a certificate or
certificates for the number of PIK C Units to which such holder of Class C Units
shall be entitled or, at the request of such holder of Class C Units, a notation
in book entry form in the books of the Transfer Agent.

(iv) For purposes of maintaining Capital Accounts under Section 5.5, if the
Partnership distributes one or more PIK C Units to a holder of Class C Units,
(i) the Partnership shall be treated as distributing cash to such holder of
Class C Units equal to the Distribution Amount, and (ii) the holder of Class C
Units shall be deemed to have contributed to the Partnership in exchange for
such newly issued PIK C Units an amount of cash equal to the Distribution
Amount, less the amount of any cash distributed by the Partnership in lieu of
fractional PIK C Units.

(e) The Class C Units will have such voting rights pursuant to this Agreement as
such Class C Units would have if they were Common Units that were then
outstanding and shall vote together with the Common Units as a single class,
except that Class C Units owned by the General Partner and its Affiliates shall
not be entitled to vote, approve or consent on matters if

 

11



--------------------------------------------------------------------------------

Common Units owned by the General Partner and its Affiliates are excluded from
voting, approving or consenting on such matters, and except that the Class C
Units shall be entitled to vote as a separate class on any matter on which
Unitholders are entitled to vote that adversely affects the rights or
preferences of the Class C Units in relation to other classes of Partnership
Interests in any material respect or as required by law. The approval of a
majority (or such other percentage as set forth in this Agreement) of the
Class C Units shall be required to approve any matter for which the holders of
the Class C Units are entitled to vote as a separate class.

(f) Each Class C Unit and each Class C Unit that has converted into a Common
Unit shall be subject to the provisions of Sections 5.5(c)(iii), 5.5(d),
6.1(d)(x)(C), 6.7(f) and 6.7(g).

11. Section 6.1(c)(i)(C) of the Partnership Agreement is hereby amended and
restated as follows:

(C) Third, (x) to the extent the Adjusted Capital Account of a Common Unit or
comparable fraction thereof and Class C Unit (or converted Class C Unit) or
comparable fraction thereof are not identical, (1) to all Unitholders holding
such class of Units with the lowest Adjusted Capital Account, proportionately, a
percentage equal to 100% less the percentage applicable to subclause (2) of this
subclause (x) of this Clause (C) and (2) to the General Partner in accordance
with its Percentage Interest, until the Adjusted Capital Account of such
Unitholders (on a per Unit basis) is equal to the Adjusted Capital Account of
the Unitholders holding the class of Units with the next lowest Adjusted Capital
Account (on a per Unit basis), and (y) if after application of subclause (x) of
this Clause (C), the Adjusted Capital Account of a Common Unit or comparable
fraction thereof and a Class C Unit or comparable fraction thereof, on the one
hand, and a Class B Unit (or converted Class B Unit) or comparable fraction
thereof, on the other hand, are not identical, (1) to all Unitholders holding
the class (or classes) of Units with the lower Adjusted Capital Account,
proportionately, a percentage equal to 100% less the percentage applicable to
subclause (2) of this subclause (y) of this Clause (C) and (2) to the General
Partner in accordance with its Percentage Interest, until the Adjusted Capital
Accounts of all of such Unitholders in such Units (on a per Unit basis) are
equal;

12. Section 6.1(c)(ii)(B) of the Partnership Agreement is hereby amended and
restated as follows:

(B) Second, (x) if the Adjusted Capital Account of a Common Unit or comparable
fraction thereof and a Class C Unit (or converted Class C Unit) or comparable
fraction thereof and a Class B Unit (or converted Class B Unit) or comparable
fraction thereof are not identical, (1) to the Unitholders holding the class of
Units with the highest Adjusted Capital Account, proportionately, a percentage
equal to 100% less the percentage applicable to subclause (2) of this subclause
(x) of this Clause (B) and (2) to the General Partner, in accordance with its
Percentage Interest, until the Adjusted Capital Account of such Unitholders (on
a per Unit basis) is equal to the Adjusted Capital Account of the Unitholders
holding the class of Units with the next highest Adjusted Capital Account (on a
per Unit basis), and (y) if after application of subclause (x) of this Clause
(B), the Adjusted Capital Account of a Common Unit or comparable fraction
thereof and a Class C Unit (or converted Class C Unit) or comparable fraction
thereof, on the one hand, and a Class B Unit (or converted Class B Unit) or
comparable fraction thereof, on the other hand, are not identical, (1) to the
Unitholders holding the class(es) of Units with the

 

12



--------------------------------------------------------------------------------

higher Adjusted Capital Account, proportionately, a percentage equal to 100%
less the percentage applicable to subclause (2) of this subclause (y) of this
Clause (B), and (2) to the General Partner, in accordance with its Percentage
Interest, until the Adjusted Capital Account of each Common Unit or comparable
fraction thereof, each Class C Unit (or converted Class C Unit) or comparable
fraction thereof and each Class B Unit (or converted Class B Unit) or comparable
fraction thereof are equal;

13. Section 6.1(d)(x) of the Partnership Agreement is hereby amended and
restated as follows:

(x) Economic Uniformity.

(A) At the election of the General Partner with respect to any taxable period
ending upon, or after, the termination of the Subordination Period, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period, after taking into account allocations pursuant to
Section 6.1(d)(iii), shall be allocated 100% to each Partner holding
Subordinated Units that are Outstanding as of the termination of the
Subordination Period (“Final Subordinated Units”) in the proportion of the
number of Final Subordinated Units held by such Partner to the total number of
Final Subordinated Units then Outstanding, until each such Partner has been
allocated an amount of income or gain that increases the Capital Account
maintained with respect to such Final Subordinated Units to an amount equal to
the product of (A) the number of Final Subordinated Units held by such Partner
and (B) the Per Unit Capital Amount for a Common Unit (other than a Common Unit
issued upon the conversion of a Subordinated Unit, a Class B Unit or a Class C
Unit). The purpose of this allocation is to establish uniformity between the
Capital Accounts underlying Final Subordinated Units and the Capital Accounts
underlying most or all of the Common Units held by Persons other than the
General Partner and its Affiliates immediately prior to the conversion of such
Final Subordinated Units into Common Units. This allocation method for
establishing such economic uniformity will be available to the General Partner
only if the method for allocating the Capital Account maintained with respect to
the Subordinated Units between the transferred and retained Subordinated Units
pursuant to Section 5.5(c)(ii) does not otherwise provide such economic
uniformity to the Final Subordinated Units.

(B) At the election of the General Partner with respect to any taxable period
ending upon, or after, the conversion of the Class B Units pursuant to
Section 5.11(f), all or a portion of the remaining items of Partnership gross
income or gain for such taxable period, after taking into account allocations
pursuant to Section 6.1(d)(iii) and Section 6.1(d)(x)(A), shall be allocated
100% to the holder or holders of the Common Units resulting from the conversion
pursuant to Section 5.11(f) (“Converted Common Units”) in the proportion of the
number of the Converted Common Units held by such holder or holders to the total
number of Converted Common Units then Outstanding, until each such holder has
been allocated an amount of income or gain that increases the Capital Account
maintained with respect to such Converted Common Units to an amount equal to the
product of (A) the number of Converted Common Units held by such holder and
(B) the Per Unit Capital Amount for a Common Unit (other than a Common Unit
issued upon the conversion of a Subordinated Unit, a Class B Unit or a Class C
Unit). The purpose of this allocation is to establish uniformity between the
Capital Accounts underlying Converted Common Units and the Capital Accounts
underlying most or all of the Common Units held by Persons other than the
General Partner and its Affiliates immediately prior to the receipt of Common
Units pursuant to Section 5.11(f).

 

13



--------------------------------------------------------------------------------

(C) At the election of the General Partner with respect to any taxable period
ending upon, or after, the conversion of the Class C Units into Common Units
pursuant to Section 5.12(c), all or a portion of the remaining items of
Partnership gross income, gain, deduction or loss for such taxable period, after
taking into account allocations pursuant to Section 6.1(d)(iii), shall be
allocated 100% to the holder or holders of the Common Units resulting from the
conversion of Class C Units pursuant to Section 5.12(c) (“Converted Class C
Units”) in the proportion of the number of the Converted Class C Units held by
such holder or holders to the total number of Converted Class C Units then
Outstanding, until each such holder has been allocated an amount of income,
gain, loss or deduction that causes the Capital Account maintained with respect
to such Converted Class C Units to an amount equal to the product of (A) the
number of Converted Class C Units held by such holder and (B) the Per Unit
Capital Amount for a Common Unit (other than a Common Unit issued upon the
conversion of a Subordinated Unit, a Class B Unit or a Class C Unit). The
purpose of this allocation is to establish uniformity between the Capital
Accounts underlying Converted Class C Units and the Capital Accounts underlying
most or all of the Common Units held by Persons other than the General Partner
and its Affiliates immediately prior to the conversion of Class C Units into
Common Units. The General Partner shall have discretion as to the priority of
the application of this Section 6.1(d)(x)(C) as compared to Sections
6.1(d)(x)(A) and 6.1(d)(x)(B).

14. Section 6.4(b) of the Partnership Agreement is hereby amended and restated
as follows:

After Subordination Period. Available Cash with respect to any Quarter after the
Subordination Period that is deemed to be Operating Surplus pursuant to the
provisions of Section 6.3 or Section 6.5, subject to Section 17-607 of the
Delaware Act, shall be distributed as follows, except as otherwise required by
Section 5.6(b) in respect of additional Partnership Securities issued pursuant
thereto:

(i) First, (A) to the General Partner in accordance with its Percentage
Interest; and (B) to the Unitholders other than holders of Class C Units, Pro
Rata, a percentage equal to 100% less the General Partner’s Percentage Interest,
until there has been distributed in respect of each Common Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;

(ii) Second, (A) to the General Partner in accordance with its Percentage
Interest; and (B) to the Unitholders other than holders of Class C Units, Pro
Rata, a percentage equal to 100% less the General Partner’s Percentage Interest,
until there has been distributed in respect of each Common Unit then Outstanding
an amount equal to the excess of the First Target Distribution over the Minimum
Quarterly Distribution for such Quarter;

(iii) Third, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders other than holders of Class C Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (A) and (B) of this clause (iii), until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the excess of
the Second Target Distribution over the First Target Distribution for such
Quarter;

 

14



--------------------------------------------------------------------------------

(iv) Fourth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders other than holders of Class C Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (A) and (B) of this clause (iv), until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the excess of
the Third Target Distribution over the Second Target Distribution for such
Quarter; and

(v) Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders other than holders of Class C Units, Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (A) and (B) of this clause (v);

provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(b)(v).

15. Section 6.5 of the Partnership Agreement is hereby amended and restated as
follows:

Section 6.5 Distributions of Available Cash from Capital Surplus

Available Cash that is deemed to be Capital Surplus pursuant to the provisions
of Section 6.3(a) shall, subject to Section 17-607 of the Delaware Act, be
distributed, unless the provisions of Section 6.3 require otherwise, (A) to the
General Partner in accordance with its Percentage Interest and (B) to all
Unitholders other than holders of Class C Units, Pro Rata, a percentage equal to
100% less the General Partner’s Percentage Interest, until a hypothetical holder
of a Common Unit acquired on the Closing Date has received with respect to such
Common Unit, during the period since the Closing Date through such date,
distributions of Available Cash that are deemed to be Capital Surplus in an
aggregate amount equal to the Initial Unit Price. Available Cash that is deemed
to be Capital Surplus shall then be distributed (A) to the General Partner in
accordance with its Percentage Interest and (B) to all Unitholders other than
holders of Class C Units, Pro Rata, a percentage equal to 100% less the General
Partner’s Percentage Interest, until there has been distributed in respect of
each Common Unit then Outstanding an amount equal to the Cumulative Common Unit
Arrearage. Thereafter, all Available Cash shall be distributed as if it were
Operating Surplus and shall be distributed in accordance with Section 6.4.

16. The heading to Section 6.7 of the Partnership Agreement is hereby amended to
read in its entirety: Special Provisions Relating to the Holders of Subordinated
Units, Class B Units and Class C Units.

 

15



--------------------------------------------------------------------------------

17. Section 6.7 of the Partnership Agreement is hereby amended to add new
clauses (f) and (g) as follows:

(f) Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Class C Unit
shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that such Class C Units shall be and after
conversion into Common Units pursuant to Section 5.12 shall remain subject to
the provisions of Sections 5.5(c)(iii) and 6.1(d)(x)(C).

(g) The holder or holders of Converted Class C Units resulting from the
conversion pursuant to Section 5.12(c) of any Class C Units issued pursuant to
Section 5.12 shall not be issued a Common Unit Certificate pursuant to
Section 4.1, and shall not be permitted to transfer such Common Units until such
time as the General Partner determines, based on advice of counsel, that each
such Common Unit should have, as a substantive matter, like intrinsic economic
and federal income tax characteristics, in all material respects, to the
intrinsic economic and federal income tax characteristics of an Initial Common
Unit. In connection with the condition imposed by this Section 6.7(g), the
General Partner may take whatever steps are required to provide economic
uniformity to such Common Units, including the application of
Section 6.1(d)(x)(C); provided, however, that no such steps may be taken that
would have a material adverse effect on the Unitholders holding Common Unit
Certificates (for this purpose the allocations of items of income, gain, loss or
deduction with respect to Class C Units or with respect to Common Units will be
deemed not to have a material adverse effect on the Common Units).

II. Ratification. Except as expressly amended hereby, the Partnership Agreement
is hereby ratified and confirmed, and shall continue in full force and effect.

III. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware.

[Signatures on following page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has executed and delivered this
Amendment in accordance with Section 13.1 of the Partnership Agreement, and as
of the date first above written.

 

GENERAL PARTNER: Western Gas Holdings, LLC By:  

 

Name:   Title:  